In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Hart, J.), dated July 25, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*311Under the circumstances of this case, the defendant Carmine Catalano did not have a duty to hold the ladder upon which his son-in-law, the plaintiff Michael Taveras, was standing to perform certain maintenance repairs on a house owned by the defendants (see Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 522 [1980]; Barnes v Sanders, 269 AD2d 811 [2000]; Napolitano v Central Hudson Gas & Elec. Corp., 255 AD2d 371, 372 [1998]; Gordon v Muchnick, 180 AD2d 715 [1992]). The affidavit submitted by the plaintiff Michael Taveras in opposition to the motion for summary judgment was a feigned attempt to avoid the consequences of his earlier deposition testimony and, therefore, was insufficient to defeat the motion for summary judgment (see Christopher v New York City Tr. Auth., 300 AD2d 336 [2002]; Bongiorno v Penske Auto. Ctr., 289 AD2d 520 [2001]). Feuerstein, J.P., S. Miller, McGinity and Crane, JJ., concur.